               Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 1 of 9

 1   Steve W. Berman (pro hac vice)                   Bonny E. Sweeney (SBN 176174)
     steve@hbsslaw.com                                bsweeney@hausfeld.com
 2   HAGENS BERMAN SOBOL                              HAUSFELD LLP
     SHAPIRO LLP                                      600 Montgomery Street, Suite 3200
 3
     1301 Second Ave., Suite 2000                     San Francisco, CA 94104
 4   Seattle, WA 98101                                Telephone: (415) 633-1908
     Telephone: (206) 623-7292                        Facsimile: (415) 358-4980
 5   Facsimile: (206) 623-0594
                                                      Co-Lead Interim Class Counsel for the
 6   Eamon P. Kelly (pro hac vice)                    Developer Class and Attorneys for
     ekelly@sperling-law.com                          Plaintiff Peekya App Services, Inc. v.
 7
     SPERLING & SLATER, P.C.                          Google LLC, et al.
 8   55 W. Monroe Street, 32nd Floor
     Chicago, IL 60603
 9   Telephone: (312) 676-5845
     Facsimile: (312) 641-6492
10
11   Co-Lead Interim Class Counsel for the
     Developer Class and Attorneys for
12   Plaintiff Pure Sweat Basketball, Inc. v.
     Google LLC, et al.
13
     [Additional counsel appear on signature page]
14

15                               UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA
17
                                      SAN FRANCISCO DIVISION
18

19

20   IN RE GOOGLE PLAY DEVELOPER
     ANTITRUST LITIGATION                            Master File No. 3:20-cv-05792-JD
21
                                                     DEVELOPER PLAINTIFFS’
22                                                   MEMORANDUM OF POINTS AND
                                                     AUTHORITIES IN OPPOSITION TO
23                                                   DEFENDANTS’ SEPARATE MOTION
                                                     TO DISMISS DEVELOPERS’ CLAIM
24                                                   FOR DAMAGES

25                                                   Judge:       Hon. James Donato
                                                     Courtroom:   11, 19th Floor (via Zoom)
26                                                   Hearing:     January 28, 2021
                                                     Time:        10:00 a.m.
27

28



            OPPOSITION TO MOTION TO DISMISS DEVELOPERS’ CLAIM FOR DAMAGES –
                                     3:20-cv-05792-JD
               Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 2 of 9




 1           Google has separately moved to dismiss the app developers’ claims for Sherman Act over-

 2   charge damages. (Google Mem. at 1 (ECF 71-1).) Google has not moved to dismiss the app de-

 3   velopers’ claims for restitution under the California Unfair Competition Law or damages under

 4   the Cartwright Act. According to Google, Apple Inc. v. Pepper, 139 S. Ct. 1514 (2019), holds that

 5   app developers who directly purchase app-distribution services from Google cannot sue for over-

 6   charge damages. Google says app developers, as “upstream suppliers,” may sue only for “lost

 7   profit damages under a monopsony theory.” (Google Mem. at 1.) But Pepper contains no such

 8   holding. To the contrary, Pepper reaffirmed the “bright-line rule” allowing upstream and down-

 9   stream direct purchasers, without exception, to sue for overcharge damages. 139 S. Ct. at 1524.

10           In this case, the developer plaintiffs allege they directly purchase app-distribution and in-

11   app-purchase (“IAP”) services from Google and that Google charges supracompetitive prices in

12   an abuse of its monopoly power. They alternatively allege that they directly sell digital products

13   to Google and that Google underpays them in abuse of its monopsony power. These are viable

14   claims. Nowhere did Pepper overrule longstanding precedent allowing for the recovery of over-

15   charge damages. See, e.g., Meijer, Inc. v. Abbott Labs., No. C 07-5985, 2008 WL 4065839, at *7

16   (N.D. Cal. Aug. 27, 2008) (“[T]he standard method of measuring damages in price enhancement

17   cases is overcharge, not lost profits.”) (citation omitted). Nor did it limit damages available on a

18   monopsony theory. The Court merely observed that developers (not before the Court) might sue

19   on the theory that Apple, as a monopsonist retailer, caused them to suffer lost profits. Pepper, 139

20   S. Ct. at 1525 (“[I]t could be that some upstream app developers will also sue Apple on a monop-

21   sony theory.”) (emphasis added). Google’s motion should be denied.

22      I.      Pertinent factual allegations.

23           Plaintiffs allege that they directly purchase app-distribution and IAP services from Google;

24   that Google monopolizes the market for those services; and that Google extracts from them a mo-

25   nopoly overcharge. (Compl. ¶¶ 14, 21, 35, 60, 161, 168, 170, 190, 198, 235, 245, 267.) Alterna-

26   tively, plaintiffs allege that they sell digital products to Google; that Google monopsonizes the

27   market for the digital products; and that “Google uses its monopsony power to underpay … devel-

28   opers below the price they would obtain in a competitive market.” (Id. ¶¶ 21, 28, 29.)
     OPPOSITION TO MOTION TO DISMISS DEVELOPERS’
     CLAIM FOR DAMAGES – Case No. 3:20-cv-05792-JD                                                1
                 Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 3 of 9




 1       II.      Plaintiffs are direct purchasers and may sue for overcharge damages.

 2             In Pepper, app developers purchased app-distribution services from Apple, which sold

 3   apps to consumers. Apple asserted that the developers “absolutely would have antitrust standing”

 4   under Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977), because “they are direct purchasers of

 5   distribution services from Apple” and have an “undiluted cause of action for the entire over-

 6   charge.”1 Apple argued that consumers could not sue because their overcharge damages would be

 7   duplicative of the damages suffered by the upstream developers. This case is the converse. The

 8   plaintiffs are app developers, so Google reverses Apple’s failed argument and asserts that consum-

 9   ers may sue for overcharge damages but direct-purchaser developers may not.

10             The Supreme Court rejected Apple’s contention that Illinois Brick prevents direct purchas-

11   ers, whether upstream developers, downstream consumers, or both, from suing for overcharge

12   damages. The Court held that “our decision in Illinois Brick established a bright-line rule that

13   authorizes suits by direct purchasers but bars suits by indirect purchasers.” 139 S. Ct. at 1520

14   (emphasis in original). It explained that “[w]hen there is no intermediary between the purchaser

15   and the antitrust violator, the purchaser may sue” for “the higher-than-competitive price” it paid.

16   Id. at 1522-23. Under Illinois Brick, a direct purchaser may sue, “as a matter of law,” for “the full

17   amount of the overcharge paid by it.” 431 U.S. at 724; see also Hanover Shoe, Inc. v. United Shoe

18   Mach. Corp., 392 U.S. 481, 489 (1968) (holding that direct purchaser may seek overcharge dam-

19   ages because seller “takes from the buyer more than the law allows”). Reaffirming that bright-line

20   rule, Pepper concludes that “[m]ultiple suits are not atypical when the intermediary in a distribu-

21   tion chain is a bottleneck monopolist or monopsonist (or both)” and that the bottleneck retailer

22   “may be liable … both to downstream consumers and to upstream suppliers.” 139 S. Ct. at 1525.

23             Here, plaintiffs allege they directly purchase app-distribution and IAP services from

24   Google. There is no intermediary between them and Google, and they are not “two or more steps

25   removed from the antitrust violator.” Id. at 1521. As a matter of law, the “bright-line rule” of

26

27
     1
        Brief of Apple at 18, 41, In re Apple iPhone Antitrust Litig., No. 14-15000 (9th Cir. July 11,
28   2014); Brief of Apple at 17, Apple Inc. v. Pepper, No. 17-204, 2018 WL 3870180 (Aug. 10, 2018).
     OPPOSITION TO MOTION TO DISMISS DEVELOPERS’
     CLAIM FOR DAMAGES – Case No. 3:20-cv-05792-JD                                                2
                 Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 4 of 9




 1   Illinois Brick, reaffirmed in Pepper, allows plaintiffs to sue Google for the amount in excess of

 2   what “they would have paid in a competitive market” for distribution services. Id. at 1519-20.

 3      III.      Alternatively, Plaintiffs are direct sellers and may sue for underpayments.

 4             The law also allows Plaintiffs to sue for underpayments under a monopsony theory. It is

 5   unlawful not only for a seller to monopolize a market and overcharge purchasers, but also for a

 6   buyer to monopsonize a market and underpay sellers. See, e.g., Mandeville Island Farms, Inc. v.

 7   American Crystal Sugar Co., 334 U.S. 219, 235 (1948) (holding that agreement to reduce price

 8   paid to beet growers was unlawful “even though the price-fixing was by purchasers” and injured

 9   “sellers, not customers or consumers”). As the Supreme Court held in Weyerhaueser Co. v. Ross-

10   Simmons Hardwood Lumber Co., “monopsony is to the buy side of the market what a monopoly

11   is to the sell side.” 549 U.S. 312, 320 (2006). Thus, “monopsony pricing … is analytically the

12   same as monopoly or cartel pricing and [is] so treated by the law.” Id. at 321-22 (quoting paren-

13   thetically Khan v. State Oil Co, 93 F.3d 1358, 1361 (7th Cir. 1996)).

14             Just as purchasers are entitled to sue for overcharge damages, sellers are entitled to sue for

15   underpayment. American Crystal Sugar Co. v. Mandeville Island Farms, Inc., 195 F.2d 622, 625

16   (9th Cir. 1952) (awarding damages based on underpayment to beet growers); In re High-Tech

17   Employee Antitrust Litig., 985 F. Supp. 2d 1167, 1223 (N.D. Cal. 2013) (allowing plaintiff to prove

18   class-wide damages by showing “percentages by which Defendants undercompensated” class).

19             Here, plaintiffs allege in the alternative that Google directly purchases digital products and

20   “uses its monopsony power to underpay Android OS developers below the price they would obtain

21   in a competitive market.” (Compl. ¶¶ 21, 28, 29.) Google can be viewed as the “bottleneck” retailer

22   addressed in Pepper—dealing directly as a monopsonist with upstream sellers and directly as a

23   monopolist with downstream consumers. As Pepper holds, both “downstream consumers” and

24   “upstream suppliers” may sue. 139 S. Ct. at 1525. Thus, because the upstream app developers sell

25   directly to Google, they may (as a matter of law) sue for underpayments they suffer, just as direct

26   purchasers may sue for overcharges. They also may sue for lost profits if they choose.

27

28
     OPPOSITION TO MOTION TO DISMISS DEVELOPERS’
     CLAIM FOR DAMAGES – Case No. 3:20-cv-05792-JD                                                   3
                Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 5 of 9




 1      IV.      Plaintiffs are not limited to lost profit damages.

 2            Google nonetheless argues that the app developers are merely “upstream suppliers” who

 3   “may only seek alleged lost profits under a monopsony theory, not overcharges.” (Google Mem.

 4   at 1, 3.) But no court has ever held that one party who deals directly with an antitrust violator is

 5   precluded from seeking overcharge or underpayment damages. Pepper certainly did not do so.

 6            Apple argued in Pepper (as Google does here) that “direct purchasers from the alleged

 7   monopolist” may not sue for overcharges if the policy reasons given by Illinois Brick for prevent-

 8   ing indirect purchasers from suing—including avoidance of duplicative recovery—are met. 139

 9   S. Ct. at 1524. But the Supreme Court rejected that argument, reaffirming that direct purchasers

10   may sue for allowable damages without exception: “As we said in Utilicorp, however, the bright-

11   line rule of Illinois Brick means that there is no reason to ask whether the rationales of Illinois

12   Brick ‘apply with equal force’ in every individual case. We should not engage in ‘an unwarranted

13   and counterproductive exercise to litigate a series of exceptions.’” Id. (citations omitted).

14            Having reaffirmed that plaintiffs who deal directly with an antitrust violator may sue for

15   overcharges (or underpayments) without exception, the Court rejected, for a second independent

16   reason, Apple’s contention that direct purchasers’ ability to sue for overcharge damages can be

17   restricted. “[E]ven if we engage with this argument,” the Court stated, “we conclude that the three

18   Illinois Brick rationales—whether considered individually or together—cut strongly in the plain-

19   tiffs’ favor here, not Apple’s.” Id. In this regard, the Court also rejected Apple’s argument that

20   “allowing consumers to sue will result in ‘conflicting claims to a common fund’”:

21            This is not a case where multiple parties at different levels of a distribution chain
              are trying to all recover the same passed-through overcharge initially levied by the
22            manufacturer at the top of the chain. … The overcharge [to consumers] has not been
              passed on by anyone to anyone. Unlike in Illinois Brick, there will be no need to
23
              “trace the effect of the overcharge through each step in the distribution chain.”
24

25   Id. at 1524-25 (citations omitted).

26            The Court acknowledged that this may leave the antitrust violator “subject to multiple suits

27   by different plaintiffs.” Id. at 1525. But the “mere fact that an antitrust violation produces two

28
     OPPOSITION TO MOTION TO DISMISS DEVELOPERS’
     CLAIM FOR DAMAGES – Case No. 3:20-cv-05792-JD                                                   4
                Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 6 of 9




 1   different classes of victims hardly entails that their injuries are duplicative.” Id. (citation omitted).2

 2   Where the antitrust violator is an intermediary, it may be liable “both to downstream consumers

 3   and to upstream suppliers.” Id. Thus, the developers’ recovery of damages based on supracompet-

 4   itive commissions would not duplicate any recovery by consumers because consumers’ damages

 5   would not be based on commission overcharges. Under Pepper, “consumers seek damages based

 6   on the difference between the price they paid and the competitive price,” id., and thus, in this case,

 7   would need to prove that Google abusively charged anticompetitive prices for apps (and in-app

 8   products). Nor would consumers’ damages duplicate any alternative monopsony damages sought

 9   by the developer plaintiffs—whether based on underpayment or lost profits.

10           Google places great weight on one sentence in Pepper, which stated hypothetically that

11   “app developers would seek lost profits they could have earned,” id. (Google Mem. at 1, 3.) Google

12   insists the Court intended—without explanation—to overrule the body of law that direct purchas-

13   ers from a monopolist or sellers to a monopsonist may, as a matter of law, seek overcharge or

14   underpayment damages. But Google is wrong. The Court did not say that app developers could

15   not also sue for underpayment damages, or that such damages are prohibited by an exception to

16   Illinois Brick’s bright-line rule. Nor is there a logical reason to treat monopsony damages differ-

17   ently than monopoly damages because “monopoly and monopsony are symmetrical distortions of

18   competition from an economic standpoint.” Weyerhaueser Co., 549 U.S. at 321-22 (quoting par-

19   enthetically Vogel v. American Soc. of Appraisers, 744 F.2d 598, 601 (7th Cir. 1984)).

20           VI.     Conclusion.

21           Plaintiffs respectfully request that Google’s motion be denied but that, if needed, they be

22   given leave to amend their complaint, including with respect to monopsony lost-profits damages.

23

24

25

26   2
         The overcharge paid by a consumer is the difference between the price paid and the competitive
27   retail price. It is not the underpayment suffered by the upstream developer. See Roger D. Blair &
     Jeffrey L. Harrison, Antitrust Policy and Monopsony, 76 Cornell L. Rev. 297, 358 (1991) (explain-
28   ing that there is no “multiple liability problem” between upstream sellers and downstream buyers).
     OPPOSITION TO MOTION TO DISMISS DEVELOPERS’
     CLAIM FOR DAMAGES – Case No. 3:20-cv-05792-JD                                                    5
             Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 7 of 9




 1
     Dated: December 21, 2020           Respectfully submitted,
 2

 3                                      By:   /s/ Eamon P. Kelly
 4

 5                                      Eamon P. Kelly (pro hac vice)
                                        Paul E. Slater (pro hac vice)
 6                                      Joseph M. Vanek (pro hac vice)
                                        Alberto Rodriguez (pro hac vice)
 7                                      SPERLING & SLATER, P.C.
 8                                      55 W. Monroe Street, 32nd Floor
                                        Chicago, IL 60603
 9                                      Telephone: (312) 676-5845
                                        Facsimile: (312) 641-6492
10                                      pes@sperling-law.com
                                        ekelly@sperling-law.com
11                                      jvanek@sperling-law.com
12                                      arodriguez@sperling-law.com

13                                      Steve W. Berman (pro hac vice)
                                        Robert F. Lopez (pro hac vice)
14                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                        1301 Second Avenue, Suite 2000
15                                      Seattle, WA 98101
16                                      Telephone: (206) 623-7292
                                        Facsimile: (206) 623-0594
17                                      steve@hbsslaw.com
                                        robl@hbsslaw.com
18
                                        Benjamin J. Siegel (SBN 256260)
19
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
20                                      715 Hearst Avenue, Suite 202
                                        Berkeley, CA 94710
21                                      Telephone: (510) 725-3000
                                        Facsimile: (510) 725-3001
22                                      bens@hbsslaw.com
23
                                        Co-Lead Interim Class Counsel for the Developer
24                                      Class and Attorneys for Plaintiff Pure Sweat
                                        Basketball v. Google LLC et al.
25

26

27

28
     OPPOSITION TO MOTION TO DISMISS DEVELOPERS’
     CLAIM FOR DAMAGES – Case No. 3:20-cv-05792-JD                                 6
             Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 8 of 9




 1   Dated: December 21, 2020           Respectfully submitted,
 2                                      By: /s/ Bonny E. Sweeney

 3
                                        Bonny E. Sweeney (SBN 176174)
 4                                      Samantha J. Stein (SBN 302034)
 5                                      HAUSFELD LLP
                                        600 Montgomery Street, Suite 3200
 6                                      San Francisco, CA 94111
                                        Telephone.: (415) 633-1908 (main)
 7                                      Telephone: (415) 633-1953 (direct)
                                        Facsimile: (415) 358-4980
 8                                      bsweeney@hausfeld.com
 9                                      sstein@hausfeld.com

10                                      Melinda R. Coolidge (pro hac vice forthcoming)
                                        HAUSFELD LLP
11                                      1700 K Street, NW, Suite 650
                                        Washington, DC 20006
12
                                        Telephone: (202) 540-7200 (main)
13                                      Telephone: (202) 540-7144 (direct)
                                        Facsimile: (202) 540-7201
14                                      mcoolidge@hausfeld.com

15                                      Katie R. Beran (pro hac vice forthcoming)
                                        HAUSFELD LLP
16
                                        325 Chestnut Street, Suite 900
17                                      Philadelphia, PA 19106
                                        Telephone: (215) 985-3270 (main)
18                                      Telephone: (267) 702-3215 (direct)
                                        Facsimile: (215) 985-3271
19                                      kberan@hausfeld.com
20
                                        Scott A. Martin (pro hac vice forthcoming)
21                                      Irving Scher (pro hac vice forthcoming)
                                        HAUSFELD LLP
22                                      33 Whitehall Street, 14th Floor
                                        New York, NY 10004
23                                      Telephone: (646) 357-1100 (main)
24                                      Telephone: (646) 357-1195 (direct)
                                        Facsimile: (212) 202-4322
25                                      smartin@hausfeld.com

26                                      Co-Lead Interim Class Counsel for the Developer
                                        Class and Attorneys for Plaintiff Peekya App
27                                      Services, Inc. v. Google LLC et. al
28
     OPPOSITION TO MOTION TO DISMISS DEVELOPERS’
     CLAIM FOR DAMAGES – Case No. 3:20-cv-05792-JD                                   7
               Case 3:21-md-02981-JD Document 23 Filed 04/12/21 Page 9 of 9




 1                                      E-FILING ATTESTATION

 2

 3                  I, Eamon P. Kelly, am the ECF User whose ID and password are being used to

 4   file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

 5   signatories identified above has concurred in this filing.

 6
                                                                  /s/ Eamon P. Kelly
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     OPPOSITION TO MOTION TO DISMISS DEVELOPERS’
     CLAIM FOR DAMAGES – Case No. 3:20-cv-05792-JD                                               8
